                         IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                          CIVIL ACTION NO. 3:20-CV-005-RJC-DCK

 ELIJAH MCCLURE,                                      )
                                                      )
                    Plaintiff,                        )
                                                      )
        v.                                            )       ORDER
                                                      )
 CHARLOTTE-MECKLENBURG                                )
 BOARD OF EDUCATION,                                  )
                                                      )
                    Defendant.                        )
                                                      )

             THIS MATTER IS BEFORE THE COURT on Plaintiff’s “Consent Motion To Stay

Discovery And/Or Extend Discovery Deadlines” (Document No. 27) filed September 11, 2020.

This motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b),

and immediate review is appropriate. Having carefully considered the motion and the record, and

noting Defendant’s consent, the undersigned will deny the motion in part and grant the motion in

part.

             IT IS, THEREFORE, ORDERED that Plaintiff’s “Consent Motion To Stay Discovery

And/Or Extend Discovery Deadlines” (Document No. 27) is DENIED in part regarding the

requested stay, and GRANTED to the extent case deadlines are revised as follows:

                   Discovery Completion                   January 22, 2021
                   Mediation Report                       February 12, 2021
                   Dispositive Motions                    February 26, 2021
                   Trial                                  July 6, 2021.
             SO ORDERED.
                                         Signed: September 14, 2020




         Case 3:20-cv-00005-RJC-DCK Document 28 Filed 09/14/20 Page 1 of 1
